FILED
                            NOT FOR PUBLICATION                            APR 29 2016

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


MANUEL SANCHEZ GOMEZ, AKA                        No. 13-74028
Sergio E. Meza,
                                                 Agency No. A077-197-850
              Petitioner,

 v.                                              MEMORANDUM*

LORETTA E. LYNCH, Attorney General,

              Respondent.


            On Petition for Review of an Immigration Judge’s Decision

                       Argued and Submitted March 9, 2016
                              Pasadena, California

Before: CLIFTON and IKUTA, Circuit Judges, and BLOCK,** Senior District
Judge.

      Manuel Sanchez-Gomez appeals the Immigration Judge’s (IJ) determination

under 8 C.F.R. § 1208.31(a) that he did not have a reasonable fear of persecution

or torture. We have jurisdiction under 8 U.S.C. § 1252, see Villa-Anguiano v.


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
             The Honorable Frederic Block, Senior District Judge for the U.S.
District Court for the Eastern District of New York, sitting by designation.
Holder, 727 F.3d 873, 875 (9th Cir. 2013); Ortiz-Alfaro v. Holder, 694 F.3d 955,

958 (9th Cir. 2012), and review the IJ’s factual determinations for substantial

evidence, see Andrade-Garcia v. Lynch, — F.3d — (9th Cir. 2016).

      Substantial evidence supports the IJ’s conclusion that Sanchez-Gomez failed

to establish a reasonable possibility of future persecution on account of a protected

ground, see 8 C.F.R. § 1208.31(c), because the evidence demonstrates that the

kidnappers targeted Sanchez-Gomez based on his perceived wealth, which “will

not support a finding of persecution within the meaning of the [INA],” In re S-V-,

22 I. & N. Dec. 1306, 1310 (B.I.A. 2000).

      Substantial evidence also supports the conclusion that Sanchez-Gomez

failed to demonstrate a reasonable possibility of torture “inflicted by or at the

instigation of or with the consent or acquiescence of a public official or other

person acting in an official capacity.” Zheng v. Ashcroft, 332 F.3d 1186, 1188 (9th

Cir. 2003) (emphasis omitted) (quoting 8 C.F.R. § 208.18(a)(1)). No evidence

here demonstrates that a government official had “awareness of [torturous] activity

and thereafter breach[ed] his or her legal responsibility to intervene to prevent such

activity.” 8 C.F.R. § 208.18(a)(7). Evidence that a government has been generally

ineffective in investigating or preventing crime does not suffice to show

acquiescence. Garcia-Milian v. Holder, 755 F.3d 1026, 1034 (9th Cir. 2013).


                                           2
      We also deny Sanchez-Gomez’s motion for judicial notice of newspaper

articles that are not part of the administrative record. See Fisher v. INS, 79 F.3d
955, 963 (9th Cir. 1996) (en banc).

      PETITION DENIED.




                                           3